DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10655433. Although the claims at issue are not identical, they are not patentably distinct from each other because the listed calms of the present invention are fully encompassed by the listed claims of the reference patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gano (6053254).
Gano discloses a system, comprising:
Re claim 25:
a junction positioned (i.e., col. 2:18-19, 3:42-43: juncture cemented/sealed - junction positioned) at an intersection of a first wellbore (primary wellbore 200, i.e., fig 1) and a second wellbore (lateral wellbore 300), the junction comprising:
a first leg extending downhole into the first wellbore (i.e., fig. 1); and
a second leg extending downhole into the second wellbore (i.e., fig. 1); and
a deflector 114 disposed in the junction such that a path into the first leg of the
junction is obstructed and engaged with the first leg of the junction to form a fluid and pressure tight seal (via packer 116, i.e., fig. 1), the deflector comprising:
a channel (bore in 114, i.e., fig. 2) extending axially through the deflector 114; and
a degradable plug 114C (i.e., col. 3:40, 3:55:56; “drillable”; first interpretation -
material positioned in wellbore generally degraded over time because it is exposed to a harsh wellbore environment with such as gas, chemical, fluid, water, etc.; 
an isolation sleeve 122 (i.e., fig. 3) extending into the second leg of the junction and preventing fluid flow into and out of the first wellbore (i.e., col. 4:15-23).
Re claim 26, an uphole end of the isolation sleeve 122 engages with a liner 136 disposed uphole from the junction to form a fluid and pressure tight seal (via seal ring 140); and a downhole end of the isolation sleeve 122 engages with the second leg of the junction to form a fluid and pressure tight seal (via packer 126).
Re claim 27, the degradable plug 114C is formed of a composition that degrades
within a predetermined time of exposure to a particular fluid (soft material positioned in wellbore generally degraded over time because it is exposed to a harsh wellbore environment with such as gas, chemical, fluid, water, etc.).
	Re claim 28, a degradable plug formed of a composition that degrades within a predetermined time of exposure to a particular fluid (see clam 5); and a coating 114 formed around the plug that temporarily protects the plug from exposure to the particular fluid.
Re claim 29, the degradable plug comprises a first composition (i.e., composed of soft material) imbedded with particles of a second composition (accepting certain degree of electric energy produced when milling) to form a galvanic cell.
Re claim 30, a shell 114 (material in wellbore) including a channel (for core 114C) extending there through; and a degradable core (114C) disposed within the 
Re claim 31, a shell including a channel extending there through; a degradable core disposed within the shell and formed of a composition that degrades within the annulus within a predetermined time of first exposure to a particular fluid (see claim 30); and
a rupture disk (bottom of core 114C forms disk – disk ruptured when drilled/milled – rupture disk) that temporarily (before rupturing) protects the degradable core from exposure to the particular fluid, the rupture disk formed of a material that fractures when exposed to a threshold pressure (drilling/milling pressure).
Re claim 32, the first wellbore 200 is a main wellbore; and the second wellbore 300 is a lateral wellbore that intersects with the main wellbore.
Re claim 33, the second wellbore 200 is a main wellbore; and the first wellbore 300 is a lateral wellbore that intersects with the main wellbore (first and second wellbore can be named vary by operators choice). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONG-SUK (PHILIP) RO/           Primary Examiner, Art Unit 3676